DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 3 of the claim recites in part “authenticate a mobile device comprising subscriber identification module, the subscriber identification module…”. The limitation appears to be missing the word “a” such that the limitation reads “authenticate a mobile device comprising a subscriber identification module, the subscriber identification module…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “the apparatus” in line 3. Claim 14 also recites the limitation “the apparatus” in line 3. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, Examiner has interpreted the apparatus to be referring to the computing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, 11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0134624 (“Jacobson et al.”) in view of U.S. Publication No. 2019/0028587 (“Unitt et al.”). 

Regarding claim 1, Jacobson discloses a non-transitory computer readable medium comprising instructions stored thereon ([0008] computer readable medium embodiment), wherein execution of the instructions by a processor cause the processor to:
	authenticate a mobile device (fig. 1, mobile device 120) comprising a subscriber identification module ([0021] SIM card associated with the mobile device), the subscriber identification module being configured with an identifier associated with a mobile network operator comprising a cloud based contact center ([0012] network identifier can be assigned to the mobile device based on one or more 
	Jacobson et al. discloses the registered device used to request the cloud computing resources 420 ([0042]). A user interface (UI) can be provided for communicating with cloud computing resources and/or performing tasks associated with the cloud resources and accessed via an end user terminal ([0067]). However Jacobson et al. does specify natively routing at least a portion of data transmission from an initiated data exchange between the mobile device and the mobile network operator comprising the cloud-based contact center, wherein the mobile network operator is configured to analyze the data transmission for one or more intelligent contact center applications.
	In a similar field of endeavor, Unitt et al. provides disclosure related to a mobile device accessing resources of a cloud call center. Unitt et al. discloses cloud contact center 200 (fig. 2) comprises, in addition to typical contact center components such as a router, a media server, and an interactive voice response (IVR) additional service such as text-to-speech (TTS) server 218, automated speech recognition (ASR) server 217, and natural language understanding (NLU) server 216 may be implemented as standalone computing devices or services, including as services operating on clustered computing devices ([0029]). For example, Unitt et al. further discloses in Fig. 9, the user’s virtual assistance (VA) may send relevant data about the user as required by the internal VA 221 [of the cloud call center] for the call or request performed, to the VA interface at step 940, which may then be forwarded to the internal VA at step 950 ([0052]).


Regarding claim 11, Jacobson et al. discloses a non-transitory computer readable medium comprising instructions stored thereon ([0008] computer readable medium embodiment), wherein execution of the instructions by a processor of a computing device cause the processor to:
	retrieve data from a subscriber identification module; and transmit the data to a mobile network operator comprising a cloud based contact center ([0012] network identifier can be assigned to the mobile device based on one or more mobile authentication factors for the mobile device including the SIM number; [0031] The mobile authentication platform 110 can be hosted by a mobile virtual network operator (MVNO). The MVNO can register devices for an enterprise to use the mobile authentication platform 110. For example, an enterprise administrator can register a mobile device by entering an existing device address in the enterprise administration web interface 135 and the registration engine 145 can cause the mobile device database 150 to store a record of the device address belonging to a mobile device that is part of the enterprise, enterprise corresponding to call center); and
	receive acknowledgement and access to a network of the mobile network operator comprising the cloud based contact center ([0046] Once the enterprise registers mobile devices with the MVNO-hosted mobile authentication platform, the method 200 can involve the MVNO-hosted mobile authentication platform establishing a dedicated connection for routing requests from the carrier network through the MVNO-hosted mobile authentication platform for all devices registered with the MVNO-hosted mobile authentication platform 220).

	In a similar field of endeavor, Unitt et al. provides disclosure related to a mobile device accessing resources of a cloud call center. Unitt et al. discloses cloud contact center 200 (fig. 2) comprises, in addition to typical contact center components such as a router, a media server, and an interactive voice response (IVR) additional service such as text-to-speech (TTS) server 218, automated speech recognition (ASR) server 217, and natural language understanding (NLU) server 216 may be implemented as standalone computing devices or services, including as services operating on clustered computing devices ([0029]). For example, Unitt et al. further discloses in Fig. 9, the user’s virtual assistance (VA) may send relevant data about the user as required by the internal VA 221 [of the cloud call center] for the call or request performed, to the VA interface at step 940, which may then be forwarded to the internal VA at step 950 ([0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the invention of Jacobson et al. as taught by Unitt for the mobile device user to access cloud resources to perform tasks which cannot be performed locally at the device, thereby increasing productivity. 

Regarding claims 6 and 16, Jacobson et al. in view of Unitt discloses wherein the device is configured to natively route the portion of the data transmission from the initiated data exchange to the mobile 

Regarding claims 7 and 17, Jacobson et al. in view of Unitt discloses wherein the device is configured to natively route the portion of the data transmission from the initiated data exchange to the mobile network operator comprising the cloud-based contact center without an associated application associated with the mobile network operator comprising the cloud-based contact center executing on the device (Jacobson, Software as a Service [SaaS]: [0065] Cloud Computing Resources provide cloud resources to user terminals corresponding to without requiring an application executing on the user terminal).

Regarding Claims 10 and 19, Jacobson et al. in view of Unitt et al. discloses wherein the mobile device comprises a laptop or a tablet (Jacobson, [0062] a variety of different electronic devices, such as servers; desktop computers; mobile computers; handheld communications devices, e.g., mobile phones, smart phones, tablets; etc.).

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0134624 (“Jacobson et al.”) in view of U.S. Publication No. 2019/0028587 (“Unitt et al.”) as applied to Claims 1 and 11 above, and further in view of U.S. Publication No. 2019/0013017 (“Kang et al.”).

Regarding claims 2 and 12, the combination of Jacobson et al. and Unitt et al. discloses receiving either speech or text data from a user of the mobile device ([0029]) but does not specify i) processing a voice portion of the routed portion of data transmission and convert the voice portion to text data and ii) analyzing the text data to provide agent assist information in the intelligent contact center applications.
	However, speech to text conversion is well known in the art. For example, Kang et al. discloses in order to provide such an intelligent automatic response service, a service provision server may be configured to include a speech-to-text (STT) module, a natural language understanding (NLU) module, a dialogue management module, and a text-to-speech (TTS) module ([0047]). The STT module 20 recognizes a speech uttered by a user and converts the speech into a text-based utterance. The NLU module 10 analyzes the text-based utterance and grasps details uttered by the user. The dialogue management module 30 generates a response sentence suitable for situation awareness on the basis of a dialogue frame generated by the NLU module ([0048-0050]).
Thus it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the invention of Jacobson et al. in view of Unitt et al. to provide speech to text conversion by the intelligent contact center applications in order to provide intelligent automated response to a speech uttered by a user to the virtual assistance system with information from a text database.  

Regarding claims 3 and 13, Jacobson et al. in view of Unitt et al. and Kang et al. discloses text data as discussed with respect to claims 2 and 12 and wherein at least one of the intelligent contact center applications is configured to: extract smart notes from the text data real-time; and transmit the smart notes to the mobile device to be presented at a graphical user interface presented at the mobile device (Jacobson Fig. 5B, [0076-0077] generating and displaying a graphical user interface (GUI); Unitt Fig. 6 task 650, relay information to/from user and enterprise VA, [0034] examples of information provided, the information corresponding to the claimed smart notes).


Regarding claims 4 and 14, Jacobson et al. in view of Unitt et al. and Kang et al. discloses text data as discussed with respect to claims 2 and 12 and wherein at least one of the intelligent contact center applications is configured to: search a database with the text data (Kang, [0069] the user intent extraction unit 130 may extract a user intent by using a keyword extracted by the natural language processing unit 120. In this case, a category for the user intent may be predefined. [0075] The dialogue task management unit 150 stores management information for the first dialogue task. The dialog task being based on the keyword extracted by NLU 120).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to search a text database as disclosed by Kang et al. in order to obtain information related to the keywords from an inquiry. 
	Regarding transmitting retrieved information from the search to the mobile device to be presented at a graphical user interface presented at the mobile device, Jacobson et al. discloses in Fig. 5B, and para. [0076-0077] generating and displaying a graphical user interface (GUI). Unitt et al. further discloses in Fig. 6 task 650, relay information to/from user and enterprise VA and para. [0034] examples of information provided. 
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the invention of Jacobson et al. with Unitt et al. to provide retrieved information from the enterprise as a visual display on the GUI such that an agent can view the information while assisting a customer.

s 5, 8, 9, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0134624 (“Jacobson et al.”) in view of U.S. Publication No. 2019/0028587 (“Unitt et al.”) as applied to Claims 1 and 11 above, and further in view of U.S. Publication No. 2016/0112867 (“Martinez”).

Regarding claims 5 and 15, Jacobson et al. in view of Unitt et al. discloses the subscriber identification module registering device identifier such as SIM number but does not specify the SIM number including an international mobile subscriber identity (IMSI) number and an associated authentication key. 
	However, in a similar field of endeavor, Martinez discloses wireless device using a subscriber identity module (SIM) card. The SIMS 302, 304 may an Issuer identification number (IIN). The SIMS 302, 304 may include an Individual account identification. The SIMS 302, 304 may include an International mobile subscriber identity (IMSI). The SIMS 302, 304 may include an Authentication key (Ki). The Ki is a 128-bit value used in authenticating the SIMs on the mobile network ([0042]).
	Thus it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the SIM number of Jacobson et al. to include an International mobile subscriber identity (IMSI) and an Authentication key (Ki) as taught by Martinez to enable an enterprise to provide granular access to network resources based on permissions assigned to an operator ID (international mobile subscriber identity number) of a mobile device assigned to a specific agent resources.

Regarding claims 8 and 18, Jacobson et al. in view of Unitt et al. discloses a mobile device but does not specify wherein the mobile device comprise a GSM phone, a CDMA phone, an LTE phone, or a 5G phone.
	However in a similar field of endeavor, Martinez discloses the wireless devices may connect to a "wireless network" or "network" and are intended to encompass any type of wireless network to obtain 
	 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the invention of Jacobson et al. in view of Unitt et al. such that the mobile device can be selected from GSM, CDMA, LTE or 5G as taught by Martinez for the benefit of providing access to a variety of mobile devices regardless of the network resources required.   

Regarding claims 9 and 20, Jacobson et al. in view of Unitt et al. discloses the mobile device configured to execute an operating system but does not specify the operating system including an Android operating system or an iOS operating system. 
	However, in a similar field of endeavor, Martinez discloses a mobile device executing an Android operating system or an iOS operating system ([0064] communication operating system including an Apple.TM. iOS.TM. operating system, a Google.TM. Android.TM. operating system or the like).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the invention of Jacobson et al. in view of Unitt et al. to enable compatibility with operating systems such as the claimed Android operating system or iOS operating system as taught by Martinez to provide access in any type of mobile smartphones that are operated by any type of advanced mobile data processing and communication operating system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015099587 to Tullberg et al. describes a system or methods for provisioning of a service to a mobile terminal


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652